Citation Nr: 1723652	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  12-25 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a lung condition, to include chronic obstructive pulmonary disease (COPD), asthma, and interstitial fibrosis (claimed as asbestosis).


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from October 1969 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied reopening the previously denied claim of service connection for asbestosis.

In March 2010, during the pendency of the present appeal, the Veteran properly appointed Disabled American Veterans (DAV) as his new representative, thereby revoking his previous representative, the Texas Veterans Commission.  See 38 C.F.R. § 14.631(f)(1).  In June 2012, during the pendency of the present appeal, the Veteran properly appointed John Worman, attorney-at-law, as his new representative, thereby revoking his previous representative, DAV.  Id.  In an August 2013 letter, Mr. Worman withdrew from this representation appointment.  The Board finds that Mr. Worman properly revoked the representation appointment.  See 38 C.F.R. § 14.631(c).  To date, the Veteran has not submitted documentation appointing a new representative; as such, the Board finds that he wishes to represent himself in this appeal.

In January 2015, the Board, in pertinent part, determined that new and material evidence had been received to reopen the claim of service connection for a lung disorder, and remanded the claim for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In January 2015, the Board directed that the Veteran be afforded a VA examination.  The VA examiner was asked to identify the Veteran's current lung disorder and opine whether it is at least as likely as not that a lung disorder began in or is related to active service.  The Board further directed that the VA examiner should consider the Veteran's assertions regarding asbestos exposure during service, the July 1997 and November 2002 private reports containing diagnoses of asbestosis, and the evidence of record of asthma and COPD.

In response, the Veteran was afforded a VA-contracted examination in April 2015.  The examiner noted the previous evidence showing interstitial fibrosis at the lung bases indicating "previous exposure diagnostic asbestosis" and documented diagnosis of bronchial asthma.  However, the examiner did not address the Veteran's diagnosis of COPD and did not provide an adequate rationale for the nexus opinion.  As the examination report does not address all of the Veteran's diagnosed lung conditions, the Board finds this examination to be inadequate.  See Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).

In April 2016, the Veteran underwent another VA-contracted examination.  Again, the examiner did not address the Veteran's diagnosis of COPD, and did not provide an adequate rationale for the negative nexus opinion for asthma.  As the examination report does not address all of the Veteran's diagnosed lung conditions, the Board finds this examination to also be inadequate.  Id.

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum medical opinion from the VA examiner that conducted the April 2016 VA examination, or a suitable substitute.  A new examination is only required if deemed necessary by the examiner.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.



The examiner must respond to the following:

a.  Clarify the Veteran's current lung disorders, TO INCLUDE ASTHMA, COPD, AND INTERSTITIAL FIBROSIS.  Note:  A disability is considered "current" if it is demonstrated since the beginning of the claim and during the pendency of the appeal. Brammer v. Derwinski, 3 Vet. App. 223 (1992).

If asbestosis is not currently shown, please address the significance, if any, of the July 1997 pulmonary examination report diagnosing pulmonary asbestosis and November 2002 private x-ray report diagnosing interstitial fibrosis and asbestosis (The radiologist was identified as an N.I.O.S.H. "B" Reader).

b.  For EACH diagnosed lung disability, TO INCLUDE ASTHMA, COPD, AND INTERSTITIAL FIBROSIS, the examiner should provide an opinion as to whether it is, at least as likely as not, that the lung condition is related to or caused by service.  

In providing these opinions, 

i.  The examiner should assume that the Veteran was exposed to asbestos during service.

ii.  The examiner should assume that the Veteran was exposed to asbestos while working as a welder and plumber after service, but note that the evidence also indicates he wore a respirator during his post-service employment.

iii.  The examiner should also note the Veteran's prior smoking history, i.e., private treatment record noting that the Veteran smoked about six or eight cigarettes a day for about two years, but quit in 1971.

iv.  Compare the July 1997 pulmonary examination report diagnosing pulmonary asbestosis, and the November 2002 private x-ray report diagnosing interstitial fibrosis and asbestosis, with VA opinions dated in August 2004, April 2015, and April 2016, showing that the Veteran does not have interstitial fibrosis or asbestosis.  

The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

